Case 1:19-cv-03286-NRN Document 1 Filed 11/20/19 USDC Colorado Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No.

HOWARD COHAN

            Plaintiff,

v.

ABABA & COMPANY, a Colorado corporation,

            Defendant.


     PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


            Plaintiff Howard Cohan, through his undersigned counsel, states the following in support

of his Complaint for Declaratory and Injunctive Relief to remedy discrimination by Ababa &

Company based on Plaintiff’s disability in violation of Title III of the Americans with

Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation,

28 C.F.R. Part 36:

                                     JURISDICTION AND VENUE

            1.      This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28

U.S.C. § 1331, and 28 U.S.C. § 1343.

            2.      Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

discrimination occurred in this district, and the property that is the subject of this action is in this

district.

                                                PARTIES

            3.      Plaintiff is a resident of Palm Beach County, Florida.



                                                     1
Case 1:19-cv-03286-NRN Document 1 Filed 11/20/19 USDC Colorado Page 2 of 7




        4.      Defendant is a corporation with its registered office located at 3401 Quebec

Street, Suite 10400, Denver, CO 80207.

        5.      Upon information and belief, Defendant owns or operates “McDonald’s” whose

locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                                   FACTUAL ALLEGATIONS

        6.      Plaintiff incorporates the above paragraphs by reference.

        7.      Plaintiff is an individual with numerous disabilities, including severe spinal

stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe spinal stenosis of

the cervical spine with nerve root compromise on the right side, a non-union fracture of the left

acromion, a labral tear of the left shoulder, a full thickness right rotor cuff tear, a right knee

medial meniscal tear, a repaired ACL and bilateral meniscal tear of the left knee and severe basal

joint arthritis of the left thumb. These conditions cause sudden onsets of severe pain and

substantially limit Plaintiff’s ability to perform certain manual tasks, walk, stand, lift, bend, and

work. The disabilities and symptoms are permanent.

        8.      At the time of Plaintiff’s initial visit to McDonald’s (and prior to instituting this

action), Plaintiff suffered from a qualified disability under the 28 C.F.R. 36.105.

        9.      Plaintiff’s condition is degenerative and requires occasional use of mobility aids

to assist his movement.

        10.     Plaintiff regularly travels to the Denver area to visit friends and shop and has

plans to return in March 2020.




                                                   2
Case 1:19-cv-03286-NRN Document 1 Filed 11/20/19 USDC Colorado Page 3 of 7




        11.       Plaintiff encountered barriers to access at the Facility which denied him full and

equal access and enjoyment of the services, goods and amenities on two occasions, March 8,

2018 and August 5, 2019.

        12.       Plaintiff is a regular customer of the McDonald’s brand and wants to dine at the

Facility but cannot do so on an equal basis as non-disabled individuals because of the barriers

and discriminatory effects of Defendant’s policies and procedures in not identifying and

removing barriers to access.

        13.       Due to Plaintiff’s frequent travels, he also acts as a tester by inspecting Facilities

for accessibility to advance the purpose of the ADA, the civil rights of disabled individuals, and

to be certain that he can enjoy the same options and privileges to patronize places of public

accommodation as non-disabled individuals without worrying about accessibility issues.

        14.       Plaintiff returns to every Facility after being notified of remediation of the

discriminatory conditions to verify compliance with the ADA and regularly monitors the status

of remediation.

                              COUNT I
         REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

        15.       Plaintiff incorporates the above paragraphs by reference.

        16.       This Court is empowered to issue a declaratory judgment regarding: (1)

Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply with the provisions

of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove architectural qbarriers at the Facility;

and (4) Plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

        17.       Plaintiff seeks an order declaring that he was discriminated against on the basis of

his disability.


                                                     3
Case 1:19-cv-03286-NRN Document 1 Filed 11/20/19 USDC Colorado Page 4 of 7




                                COUNT II
          REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

       18.      Plaintiff incorporates the above paragraphs by reference.

       19.      Mcdonald’s is a place of public accommodation covered by Title III of the ADA

because it is operated by a private entity, its operations affect commerce, and it is a restaurant. 42

U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

       20.      Defendant is a public accommodation covered by Title III of the ADA because it

owns, leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§

12181(7), 12182(a); 28 C.F.R. § 36.104.

       21.      Architectural barriers exist which denied Plaintiff full and equal access to the

goods and services Defendant offers to non-disabled individuals.

       22.      Plaintiff personally encountered architectural barriers on March 8, 2019, at the

Facility located at 3790 Quebec St, Denver, Co 80238:

             a. Restroom

                    i. Providing a gate or door with a continuous opening pressure of greater

                       than 5 lbs. In violation of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and

                       309.4.

                   ii. Not providing the proper insulation or protection for plumbing or other

                       sharp or abrasive objects under a sink or countertop in violation of 2010

                       ADAAG §§606 and 606.5.

                   iii. Not providing the proper spacing between a grab bar and an object

                       projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

                       609.3.


                                                  4
Case 1:19-cv-03286-NRN Document 1 Filed 11/20/19 USDC Colorado Page 5 of 7




                   iv. Providing grab bars of improper horizontal length or spacing as required

                       along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

                       604.5.1 and 604.5.2.

                   v. Not providing a mirror above lavatories or countertops at the proper height

                       above the finished floor in violation of 2010 ADAAG §§603 and 603.3.

                   vi. Not providing the water closet in the proper position relative to the side

                       wall or partition in violation of 2010 ADAAG §§604 and 604.2.

                  vii. Not providing flush controls located on the open side of the water closet in

                       violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

       23.      Defendant renovated the Facility after Plaintiff’s initial visit, but when Plaintiff

returned on August 5, 2019, he personally encountered the following architectural barriers:

             a. Restroom:

                    i. Providing a gate or door with a continuous opening pressure of greater

                       than 5 lbs. In violation of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and

                       309.4.

                   ii. Not providing the proper insulation or protection for plumbing or other

                       sharp or abrasive objects under a sink or countertop in violation of 2010

                       ADAAG §§606 and 606.5.

                   iii. Not providing the proper spacing between a grab bar and an object

                       projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

                       609.3.




                                                   5
Case 1:19-cv-03286-NRN Document 1 Filed 11/20/19 USDC Colorado Page 6 of 7




                  iv. Providing grab bars of improper horizontal length or spacing as required

                       along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

                       604.5.1 and 604.5.2.

                   v. Not providing flush controls located on the open side of the water closet in

                       violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

        24.    These barriers cause Plaintiff difficulty in safely using each element of the

Facility, requiring extra care due to concerns for safety and a fear of aggravating his injuries.

        25.    Defendant has failed to remove some or all of the barriers and violations at the

Facility.

        26.    Defendant’s failure to remove these architectural barriers denies Plaintiff full and

equal access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

        27.    Defendant’s failure to modify its policies, practices, or procedures to train its staff

to identify architectural barriers and reasonably modify its services creates an environment where

individuals with disabilities are not provided goods and services in the most integrated setting

possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

        28.    Defendant has discriminated and continues to discriminate against Plaintiff (and

others who are similarly situated) by denying access to full and equal enjoyment of goods,

services, facilities, privileges, advantages, or accommodations located at the Facility due to the

barriers and other violations listed in this Complaint.

        29.    It would be readily achievable for Defendant to remove all of the barriers at the

Facility.




                                                  6
Case 1:19-cv-03286-NRN Document 1 Filed 11/20/19 USDC Colorado Page 7 of 7




       30.     Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv),

and 28 C.F.R. § 36.304.

                                     RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      declare that the Facility identified in this Complaint is in violation of the ADA;

       B.      declare that the Facility identified in this Complaint is in violation of the

ADAAG;

       C.      enter an Order requiring Defendant make the Facility accessible to and usable by

individuals with disabilities to the full extent required by Title III of the ADA;

       D.      enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;

       E.      award Plaintiff attorney fees, costs (including, but not limited to court costs and

expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

       F.      grant any other such relief as the Court deems just and proper.


                                                            Respectfully Submitted,

                                                            BLACKMORE LAW PLC

                                                            By: /s/ Gloria Y. Saad
                                                            Gloria Y. Saad (P83131)
                                                            BLACKMORE LAW PLC
                                                            21411 Civic Center Drive, Suite 200
                                                            Southfield, MI 48076
                                                            T: (833) 343-6743
                                                            F: (855) 744-4419
     Dated: November 20, 2019                               E: gsaad@blackmorelawplc.com
                                                            Counsel for Plaintiff


                                                  7
